Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alexander Augst on 11/10/2021.
The application has been amended as follows: 
In claim 53 page 2, line 16, after “the rotational axis being about the longitudinal axis of the nasal cannula body” ---and--- has been deleted.
In claim 53 page 2, line 18, after “wherein the second nasal prong is rotatable relative to the first gas supply tube, the rotation being about the longitudinal axis of the nasal cannula body”  ---, and wherein the first section does not overlap the second section.--- has been inserted.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 53 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Tiep, the closest prior art of record, discloses a nasal cannula for respiratory therapy comprising a first second with a first nasal prong and a second section with a second nasal prong, the sections being directly and rotatable coupled to one another and the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799